Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Chubby Icaza,                                                 Civ. Action #:

                                       Plaintiff,              Complaint
               -v-
                                                               Date Filed:
 Tom Cat Bakery, Inc., and
 Peter Sonenstein,                                             Jury Trial Demanded

                                       Defendants.

       Plaintiff Chubby Icaza (“Plaintiff” or “Icaza”), by Abdul Hassan Law Group, PLLC, his
attorney, complaining of the Defendants Tom Cat Bakery, Inc., and Peter Sonenstein
(collectively “Defendants”) respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a
   week; (ii) entitled to maximum liquidated damages and attorneys’ fees pursuant to the Fair
   Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.

3. Plaintiff is also entitled to recover his unpaid overtime and non-overtime wages, unlawful
   wage deductions, and separation/severance pay, under Article 6 of the New York Labor Law
   including Section 191, 193, 198, 198-c and maximum compensation for not receiving notices



                                                    1
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 2 of 10 PageID #: 2




   and statements required by NYLL 195, under Article 6 of the New York Labor Law and is
   also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.

                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York (EDNY) pursuant to 28 U.S.C. §
   1391(b) and/or 29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Chubby Icaza (“Plaintiff” or “Icaza”) is an adult, over eighteen years old, who
   currently resides in Queens County in the State of New York.


8. Upon information and belief, and at all times relevant herein, defendant Tom Cat Bakery,
   Inc. (“TCB”) was a New York corporation.

9. Upon information and belief and at all times relevant herein, the corporate Defendant TCB
   was owned/controlled/managed by Defendant Peter Sonenstein (“Sonenstein”) who was in
   charge of the operations and management of corporate Defendant.


10. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly, controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions and performed such functions as to
   Plaintiff.



                                                2
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 3 of 10 PageID #: 3




11. Upon information and belief and at all times relevant herein, Defendants shared a place of
   business located at 43-05 10th Street, Long Island City, NY 11101, where Plaintiff was
   employed.

12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                       STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants, individually and
   jointly, employed over 100 employees.

14. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendants, individually and jointly, from in or around 1980 to on or about April 18, 2020.

15. At all times relevant herein, Plaintiff was employed in Defendants’ bakery and performed a
   variety of manual and physical tasks throughout his workday such as shaping bread, baking,
   racking and moving, etc.

16. Plaintiff’s last regular rate was about $36.05 an hour.

17. At all times relevant herein, Plaintiff worked about 43-53 or more hours each week for
   Defendants, 5-6 days a week.


18. At all times relevant herein, Plaintiff was paid at his straight regular rate for some overtime
   hours and was not paid at all for additional overtime hours (hours over 40 in a week) each
   week during his employment with Defendants. For example, for the week ending March 14,
   2020, Plaintiff was paid for 8 overtime hours at his straight regular rate of about $36.05 an
   hour and was not paid any wages for about 3-4 additional overtime hours for this given week.

19. A more precise statement of the hours and wages may be made when Plaintiff Icaza obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendant was required to keep



                                                  3
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 4 of 10 PageID #: 4




   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.


20. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants, individually and/or jointly, failed and willfully failed to pay Plaintiff an overtime
   rate of at least 1.5 times his regular rate of pay for all hours worked in excess of forty hours
   in a week.


21. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

22. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) - the statements provided to Plaintiff did not reflect all rates of pay
   including Plaintiff’s overtime rates of pay, nor all wages earned, among other deficiencies.

23. Upon information and belief, and at all times relevant herein, Defendants, individually and/or
   jointly, had revenues and/or transacted business in an amount exceeding $500,000 annually.

24. Upon information and belief and at all times applicable herein, Defendants, individually
   and/or jointly, conducted business with vendors and other businesses outside the State of
   New York.

25. At all times applicable herein and upon information and belief, Defendants, individually
   and/or jointly, conducted business outside the State of New York involving the purchase of
   equipment and other essential materials and supplies.

26. At all times relevant herein, Defendants as a regular part of their business, made payment of
   taxes and other monies to agencies and entities outside the State of New York.

27. At all times relevant herein, Defendant as a regular part of their business, engaged in credit
   card transactions involving banks and other institutions outside the state of New York.

28. At all times applicable herein and upon information and belief, Defendants, individually



                                                 4
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 5 of 10 PageID #: 5




   and/or jointly, transacted business with insurance companies, banks and similar lending
   institutions outside the State of New York.

29. At all times applicable herein and upon information and belief, Defendants, individually
   and/or jointly, utilized the instrumentalities of interstate commerce such as the United States
   mail, internet, electronic mail and telephone systems.

30. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters as required by 29 CFR 516 and 12
   NYCRR 142-2.8.

31. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies. As such, equitable tolling applies in this case. See i.e. Veltri v. Building Service
   32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir. 2004); Kim v. Kum Gang, Inc., No. 12 CIV.
   6344 MHD, 2015 WL 2222438, at 33–34 (S.D.N.Y. Mar. 19, 2015).

32. All times applicable or relevant herein refers to the period of Plaintiff’s employment with
   each and/or both Defendants.

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.

34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.


36. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC § 201 et Seq.



                                                  5
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 6 of 10 PageID #: 6




37. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


38. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


39. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates not less than 1.5 times his regular rate
   of pay for each hour worked in excess of forty hours in a week, in violation of 29 U.S.C. §
   207.


                               Relief Demanded
40. Due to Defendants’ FLSA overtime violations, Plaintiff is entitled to recover from
   Defendants, individually and/or jointly, his unpaid overtime compensation, maximum
   liquidated damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                 NYLL 650 et Seq. (Unpaid Overtime)

41. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 39
   above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


43. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates not less than 1.5 times his regular rate
   of pay for each hour worked in excess of forty hours in a work-week, in violation of the New


                                                  6
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 7 of 10 PageID #: 7




   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.

                              Relief Demanded
44. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, individually and/or jointly, his unpaid overtime compensation, prejudgment
   interest, maximum liquidated damages, reasonable attorneys' fees, and costs of the action,
   pursuant to N.Y. Labor L. § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                         (NYLL § 190, 191, 193, 195 198 and 198-c)
45. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 44 above with the same force and effect as if fully set forth at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195, 198 and 198-C and the applicable regulations thereunder.

47. At all times relevant herein, Plaintiff Icaza accumulated and earned about 176 days of unpaid
   hours/overtime hours of paid time for which Defendants also agreed to pay Plaintiff Icaza,
   but which Defendants failed to pay Plaintiff at the end of his employment. To date,
   Defendants have failed to pay Plaintiff Icaza for these 176 unpaid days – Plaintiff seeks to
   recover payment for these hours/overtime hours through this lawsuit.

48. At all times relevant herein and upon information and belief, Plaintiff was entitled to
   severance/separation pay from Defendants pursuant to the terms and conditions of his
   employment with Defendants including Defendants’ severance/separation plan/policy.
   Plaintiff also seeks recovery of these severance/separation benefits in this action.

49. At all times relevant herein, and at the time of his employment termination by Defendants,
   Plaintiff was entitled to accrued paid time off and other benefits from Defendants,
   individually and/or jointly, which he also seeks to recover in this action.



                                                 7
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 8 of 10 PageID #: 8




50. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193, 198, and 198-C by failing to pay Plaintiff all his wages including his
   non-overtime wages, overtime wages (FLSA and NYMWA), separation/severance
   pay/benefits, accrued paid time/benefits, within the time required under NY Labor Law § 190
   et seq.

51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL § 195(1) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL § 198 including NYLL § 198(1-
   b), as well as an injunction directing Defendant to comply with NYLL § 195(1).

52. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL § 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL § 198 including NYLL § 198(1-
   d), as well as an injunction directing Defendant to comply with NYLL § 195(1).


                               Relief Demanded
53. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193, and 198 198-c, Plaintiff is entitled to recover from Defendant, his entire unpaid
   wages, including his non-overtime wages, overtime wages, (FLSA and NYMWA),
   separation/severance pay/benefits, accrued paid time/benefits, wage deductions, maximum
   liquidated damages – including maximum liquidated damages on all wages paid later than
   weekly in violation of NYLL 191(1)(a)(i), prejudgment interest, maximum recovery for
   violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of
   the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief in favor
of Plaintiff and against Defendants, individually and/or jointly:


                                                  8
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 9 of 10 PageID #: 9




54. Declare Defendants (including their overtime and wage payment policy and practice), to be
   in violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12
   NYCRR § 142, and Article 6 of the NYLL – NYLL § 190 et Seq.


55. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);

56. As to the Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;

57. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   his entire unpaid overtime wages, (FLSA and NYMWA), wage deductions, maximum
   liquidated damages - including maximum liquidated damages on all wages paid later than
   weekly in violation of NYLL 191(1)(a)(i), prejudgment interest, maximum recovery for
   violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of
   the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.

58. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

59. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       August 30, 2020

Respectfully submitted,


Abdul Hassan Law Group, PLLC




                                                 9
Case 1:20-cv-04039-PKC-JO Document 1 Filed 08/30/20 Page 10 of 10 PageID #: 10




/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                           10
